Citation Nr: 0635346	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The appellant's claim of entitlement to a certificate of 
eligibility for loan guaranty benefits is addressed in a 
separate Board action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.  The veteran died in April 2003.  The appellant is the 
veteran's surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  

This case has been advanced on the Board's docket, in 
accordance with 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her February 2004 substantive appeal, the appellant 
requested a hearing before the Board.  The requested hearing 
was scheduled in May 2006, but the appellant failed to 
report.  By a letter dated in August 2006 and received by the 
Board in September 2006, the appellant stated that she was 
never notified of the Board hearing scheduled in May 2006.  
She requested that the hearing be rescheduled.  The Board 
notes that the appellant has provided a new address.  

Given the appellant's averment that she did not receive 
notice of the hearing, together with her information 
providing a new address, it is the Board's determination that 
she should be afforded another opportunity to participate in 
a hearing.  The claim must be Remanded to afford the 
appellant the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The appellant should be advised of the 
options for in-person or videoconference 
hearings before the Board, including 
information about the likely time 
required to schedule each type of 
hearing.  

The appellant should be asked to provide 
a written response, within a specified 
period of time, indicating whether she 
still wants a hearing before the Board, 
and she should be asked to indicate which 
type of hearing he wants (in-person 
before the Board at the local RO, or, 
videoconference with the appellant 
sitting at the local RO and the Veterans 
Law Judge sitting in Washington, DC).  

Then, the requested hearing should be 
scheduled.  All notices to the appellant 
and any and all responses from the 
appellant, whether written or verbal, 
must be documented in the claims file.

After the appellant has been afforded appropriate procedural 
due process, the appeal should be returned to the Board for 
appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


